If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      September 22, 2022
               Plaintiff-Appellee,

v                                                                     No. 358785
                                                                      Lenawee Circuit Court
RYAN WILLIAM COLE,                                                    LC No. 14-017258-FC

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and JANSEN and SWARTZLE, JJ.

PER CURIAM.

        Our Supreme Court has promulgated a court rule that permits a guilty plea to be based on
sufficient facts of either (1) the original offense charged, or (2) the offense to which the defendant
is actually pleading. MCR 6.302(D)(1). Our Supreme Court has also held that, with respect to
sentencing guidelines, “Offense variables must be scored giving consideration to the sentencing
offense alone, unless otherwise provided in the particular variable.” People v McGraw, 484 Mich
120, 133; 771 NW2d 655 (2009). On appeal, defendant argues that his sentence for a computer-
based crime ran afoul of McGraw because he did not, in fact, use a computer when committing
the underlying crime. As explained, the trial court did not err, and we affirm.

                                        I. BACKGROUND

        Defendant was convicted following a jury trial of two counts of CSC-I for sexually abusing
a young girl. During trial the prosecutor’s expert witness impermissibly vouched for the victim’s
credibility, and so this Court reversed defendant’s convictions and remanded the case back to the
trial court. People v Cole, unpublished per curiam opinion of the Court of Appeals, issued
December 29, 2020 (Docket No. 338837). On remand, defendant entered into the following plea
agreement:

              [T]he Defendant has agreed to plead to Counts 3 and 4 of the Amended
       Information. What Count 3 is is [sic] a criminal sexual conduct in the third degree,
       multiple variables. Count 4 is computers used at a—using to commit a crime with
       a maximum imprisonment of 10 years or more, but less than 20. And in order to



                                                 -1-
       satisfy the factual basis of that particular count, he would be meeting the elements
       of Count 1 or 2 of the original- Information.

               In addition to pleading to those two counts, there is a Killebrew agreement
       in place that the Defendant shall be sentenced to the maximum of—amount of time
       under the guidelines in the matter for each offense, and that both offenses, the CSC
       will run consecutive to the computer crime, which is allowable under the law for
       that particular statute.

The computer-use crime to which defendant pleaded guilty is found at MCL 752.796(1), which
prohibits a person from using a computer “to commit . . . a crime.” The statute further provides
that the person can be held criminally liable for the cognate computer offense even if the person is
not convicted of “the underlying offense.” MCL 752.796(3).

        The factual basis for defendant’s computer-use guilty plea did not, in fact, include any
reference to defendant using a computer or other electronic device in the furtherance of that crime.
Rather, the factual basis for defendant’s guilty plea addressed facts supporting his charged-but-
dismissed CSC-I count. Relevant here, as part of his plea, defendant admitted to repeatedly
sexually penetrating the victim for the purpose of sexual gratification when she was younger than
13 years old. After the trial court accepted defendant’s plea, defendant then admitted that the
victim probably had to go to counseling, his actions psychologically injured her, and he engaged
in “pre-event conduct” to make it easier for him to sexually abuse her. Additionally, even though
defendant did not admit that he physically injured the victim, the presentence investigation report
did note that the victim claimed that defendant would penetrate her “until it hurt, or she cried.”

        At sentencing, the trial court assessed 10 points each for offense variables (OV) 3, 4, and
10; and 50 points for OV 11. Defense counsel objected, arguing that these OV scores did not apply
to defendant’s computer-crime conviction and that defendant merely pleaded guilty to the offense
to reach a deal with the prosecutor. The trial court disagreed, calculating defendant’s OV score as
80 and his prior record variable (PRV) score as 20. In line with its sentencing guidelines
calculations, the trial court sentenced defendant to 95 to 180 months of imprisonment for the CSC-
III offense and 57 to 120 months of imprisonment for the computer-crime offense, with 2,488 days
of credit for time served. The trial court ordered that the sentences were to run consecutively.

       Defendant filed an application for leave to appeal, which this Court granted. People v Cole,
unpublished order of the Court of Appeals, entered November 10, 2021 (Docket No. 358785).
Defendant subsequently waived oral argument, though the prosecutor appeared and answered the
panel’s questions.

                                         II. ANALYSIS

        On appeal, defendant does not challenge his convictions, his CSC-III sentence, or the
consecutive nature of his sentences. Nor does he challenge the trial court’s scoring of OV 3, 4,
10, and 11 within the context of the offense originally charged (CSC-I) or the facts to which he
actually pleaded. Rather, defendant argues that he pleaded guilty to a computer-use offense, and
none of the facts used to score OV 3, 4, 10, and 11 involved the use of a computer or related



                                                -2-
electronic device. Given this, according to defendant, the scores of all four OVs for his computer-
based offense should have been zero.

         When reviewing a trial court’s decision with respect to sentencing guidelines, the trial
court’s “factual determinations are reviewed for clear error and must be supported by a
preponderance of the evidence.” People v Hardy, 494 Mich 430, 438; 835 NW2d 340 (2013).
“Whether the facts, as found, are adequate to satisfy the scoring conditions prescribed by statute,
i.e., the application of the facts to the law, is a question of statutory interpretation, which an
appellate court reviews de novo.” Id.

        Our Supreme Court has promulgated rules for courts of this state, one of which is MCR
6.302. Under MCR 6.302(D)(1), “If the defendant pleads guilty, the court, by questioning the
defendant, must establish support for a finding that the defendant is guilty of the offense charged
or the offense to which the defendant is pleading.” (Emphasis added.) This rule has a long
pedigree, having predated the promulgation of the current Michigan Court Rules. See, e.g., People
v Hutcherson, 96 Mich App 365, 367-368; 292 NW2d 466 (1980) (applying the substantially same
rule found in GCR 1963, 785.7(3)(a)); see also People v Lafay, 182 Mich App 528, 531-532; 452
NW2d 852 (1990) (affirming convictions for attempted larceny in a building even when it was
undisputed that there was no building involved, but defendants had pleaded sufficient facts of the
original charged offense, receiving or concealing stolen property). Thus, there does not appear to
be anything particularly unusual about defendant’s plea to a cognate lesser offense of using a
computer to commit an underlying crime in violation of MCL 752.796, even though the factual
basis for the plea was based on the crime of which he was originally charged, CSC-I. And, as
noted, defendant does not challenge his conviction for violating MCL 752.796, only the sentence
he received for that conviction.

        At first blush, defendant’s argument appears to have some rhetorical force. On closer
inspection, however, this force dissolves. It is true that defendant pleaded guilty to a computer-
use crime, and yet he never admitted to using a computer or electronic device, nor did the trial
court reference any computer or electronic device in calculating the OVs at issue here. Under our
Supreme Court’s decision in McGraw, OVs “must be scored giving consideration to the sentencing
offense alone, unless otherwise provided in the particular variable.” McGraw, 484 Mich at 133.
“The sentencing offense is the crime of which the defendant has been convicted and for which he
or she is being sentenced.” Id. at 122 n 2. None of the OVs at issue here expressly provide for
consideration of conduct outside of the sentencing offense, so the absence of any computer-based
conduct by defendant would appear to be problematic under McGraw.

        But defendant’s sentence actually fits squarely within McGraw. To see this, consider how
a person violates MCL 752.796(1): the person must (a) use a computer or similar device (b) to
commit, attempt to commit, conspire to commit, or solicit another person to commit a crime.
While a person need not be convicted of the underlying crime, MCL 752.796(3), the existence of
an underlying crime is itself an element of the computer-use crime, MCL 752.796(1). “[A]bsent
an express prohibition, courts may consider conduct inherent in a crime when scoring offense
variables.” Hardy, 494 Mich at 442. “[T]he Sentencing Guidelines allow a factor that is an
element of the crime charged to also be considered when computing an offense variable score.”
Id. (cleaned up). Thus, relevant conduct of the “sentencing offense” for purposes of McGraw
would include not only the use of a computer, but also the underlying crime itself, here CSC-I.


                                                -3-
This is not a circumstance of “either/or” regarding the elements of MCL 752.796, but rather
“both/and.” In other words, when sentencing a person for violating MCL 752.796, a trial court
can consider not just the conduct involving the computer, but also the conduct involving the
underlying crime because it is an element of the MCL 752.796 violation.

       With regard to the sentencing hearing, defendant explicitly stated that he was “not going
to argue” the scores of OVs 3, 4, 10, and 11. Nevertheless, having established that the trial court
did not err in considering the underlying CSC-I facts in scoring the OVs, the trial court’s scores
were appropriate.

        The trial court scored OV 3 at 10 points, which is appropriate when “[b]odily injury
requiring medical treatment occurred to a victim.” MCL 777.33(1)(d). The presentence
investigation report indicated that the victim had stated that defendant would sexually penetrate
her “until it hurt, or she cried.”

       The trial court similarly scored OV 4 at 10 points because the victim suffered “[s]erious
psychological injury” that “may require professional treatment.” MCL 777.34(1)(a); MCL
777.34(2). During his guilty plea, defendant admitted that the victim probably had to go to
counseling because his actions psychologically injured her.

        The trial court scored OV 10 at 10 points because defendant “exploited a victim’s physical
disability, mental disability, youth or agedness, or a domestic relationship, or the offender abused
his or her authority status.” MCL 777.40(1)(b). Defendant admitted that he engaged in “pre-event
conduct” to make it easier for him to abuse the victim given her young age.

       Lastly, the trial court scored OV 11 at 50 points because “[t]wo or more criminal sexual
penetrations occurred.” MCL 777.41(1)(a). Defendant admitted that he repeatedly sexually
penetrated the victim on different occasions.

        In calculating defendant’s scores under OV 3, 4, 10, and 11, the trial court considered
evidence of CSC-I as the underlying crime for purposes of MCL 752.796. Had there been
additional evidence of the use of a computer, then the trial court could have considered that
evidence as well. But the lack of such computer-use evidence did not somehow preclude the trial
court from considering conduct of the underlying offense.

        Finally, we share several of the concerns raised by the dissent with respect to the use of
MCR 6.302(D)(1) in this manner. While there is case law supporting the parties’ and trial court’s
use of the court rule here to fashion the plea agreement, see supra, there is certainly something
odd about its use in this context. With that said, the dissent’s concerns focus on the conviction-
by-plea itself, as well as the consecutive nature of the sentences, both of which were expressly
agreed upon by defendant and, importantly, neither of which were raised on appeal. If either the
conviction or consecutive nature of the sentence was truly a “miscarriage of justice,” one would
have expected defendant to have at least tried to raise the issue on appeal. Simply put, this is not
the case to reach the merits of the concerns raised by the dissent.




                                                -4-
Affirmed.



                  /s/ Amy Ronayne Krause
                  /s/ Brock A. Swartzle




            -5-